DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed and amended on 21 January 2020.
Claims 1-23 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz, US Patent Application Publication 2016/0171336 A1.

As per Claims 1 and 13 regarding “an image processing system and method comprising receiving an image of products in a display structure having sections.” Schwartz in at least Fig.1 and paragraph 38 discloses system 100 receiving images of a retail shelf.
Regarding “identifying the section; identifying at least one product within the section.” Schwartz in at least paragraphs 43, 45 and 46 discloses identify objects in an image of one or more items on a retail shelf.
Regarding “determining and comparing an arrangement of the identified products…”  Schwartz in at least Fig.3 and paragraph 58-62 discloses identifying features in an image, such as a realogram of shelves in a store. Where a realogram (Fig.4) is an image of a real life implementation of the subject of a planogram.
Regarding “generating visual descriptors of pixels within windows of the image, each window having a boundary dimension and boundary values” Schwartz in at least Fig.19B and paragraphs 59 and 61 discloses a realogram superimposed with a bounding box.


As per Claims 2-12 and 14-23, describe commonly known approaches of identifying objects in images (See Schwartz, paragraphs 61-84) and are dependent on Independent Claims 1 and 13, which are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687